Cite as 2017 Ark. 47


                   SUPREME COURT OF ARKANSAS.
                                       No.   CV-16-907


KENNETH RAY PITTS                               Opinion Delivered February   16, 2017
                               APPELLANT
                                                PRO SE MOTIONS FOR COUNSEL
V.                                              AND TO PROCEED WITHOUT
                                                COSTS
PATRICK S. DRUMMOND, APN,                       [PULASKI COUNTY CIRCUIT
WILLIAM BENTON, HEALTH SERVICES                 COURT, NO. 60CV-50-6]
ADMINISTRATOR, ROY GRIFFINS,
DEPUTY DIRECTOR, HEALTH AND                     HONORABLE TIMOTHY DAVIS
CORRECTIONAL PROGRAM,                           FOX, JUDGE
ARKANSAS DEPARTMENT OF
CORRECTION                                REMANDED FOR SUPPLEMENTAL
                                APPELLEES RECORD.

                                      PER CURIAM

        Kenneth Ray Pitts submitted to the circuit court a petition for leave to proceed in

 forma pauperis so that he might initiate an action on a civil “complaint for money damages,

 preliminary injunction relief and jury trial demand.” The trial court entered an order

 denying the unfiled in forma pauperis petition under a miscellaneous case number used to

 docket documents not associated with a specific circuit court case number, and Pitts filed a

 notice of appeal of that order.1 A record on appeal was lodged in this court, and the

 certification by the clerk indicates that the documents in the record shown as attachments

 to the order are true copies of those submitted by Pitts and that no civil action was filed

 because the order denied the request to proceed as a pauper and no filing fee was received.




        1
          Pitts appears to have attached a second in forma pauperis petition to the notice of
 appeal, but no order on this second in forma pauperis petition appears in the record.
                                      Cite as 2017 Ark. 47

       Pitts has filed two motions, one for appointment of counsel and the other “to be

allowed to proceed without costs in the circuit court.” In the motion to proceed without

costs, Pitts would have this court declare him to be proceeding as a pauper on appeal and

direct the circuit clerk to file the in forma pauperis petition that he submitted to the circuit

court. Before we can address Pitts’s other requests, we must remand for return of a

supplemental record.

       This court determines whether a court has subject-matter jurisdiction based on the

pleadings. Tripcony v. Ark. Sch. for the Deaf, 2012 Ark. 188, 403 S.W.3d 559. If jurisdiction

is not established by the pleadings, the court is not to proceed further. McKinney v. City of

El Dorado, 308 Ark. 284, 824 S.W.2d 826 (1992). Pitts’s petition for leave to proceed in

forma pauperis must be file marked. Dunahue v. Dennis, 2016 Ark. 285 (per curiam)

(Dunahue I). We have previously directed the Pulaski County Circuit Clerk to adopt a

policy that does not act to prevent appeals of adverse decisions regarding inmate civil-case

filings in accord with our holding in Dunahue v. Raines, 2016 Ark. 426, ___ S.W.3d ___

(per curiam) (Dunahue II). Accordingly, we remand to the circuit court for the circuit clerk

to correct and supplement the record with pleadings that have been marked in accord with

that new policy. See Halfacre v. Kelley, 2016 Ark. 71 (per curiam). The supplemental record

must be received here no later than fourteen days from the date of this order. Once the

supplemental record with the corrected pleadings has been received, we will address the

remaining issues that Pitts raises.

       Remanded for supplemental record.




                                                2